DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgment
Applicant’s application filed on March 3, 2022 is acknowledged. Accordingly claims 1-15 remain pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 7-13 and 15, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Dusen U.S. Patent No. 6,175,823 B1

As per claims 1 and 9, Van Dusen discloses a method for generating tokens for use in an email-based e-commerce transaction between third party vendor and a customer that is facilitated by a payment server, the method comprising:
generating, by a processor associated with the third party vendor, a token for use with an email checkout, wherein the token comprises a customer name, and customer email address (see fig. 1; see claim 1, which discloses that “responding to an electronic submission of the gift certificate order form by a user by generating an e-mail document and transmitting the document to the recipient, the email document including a hyperlink which is selectable by the recipient to automatically redeem the gift certificate”);
generating, by the processor, an email message for at least one recipient, the email message including a mailto hyperlink including the token, wherein the mailto hyperlink generates an email response message addressed to the payment server including the token (col. 6, lines 43-56, which discloses that “If the recipient has an account, the automatic redemption hyperlink 30 and associated description 32 are generated and inserted within the e-mail document (step 100).  The hyperlink 30 includes the appropriate URL for automatically redeeming the gift certificate.  The URL may, for example, be in the format http://amazon.com/gc/redeem/&lt;claim code&gt;, and is preferably embedded within the document in the HTML "GET URL" format.”; see claim 1, which discloses that “responding to an electronic submission of the gift certificate order form by a user by generating an e-mail document and transmitting the document to the recipient, the email document including a hyperlink which is selectable by the recipient to automatically redeem the gift certificate”); and
receiving, by a receiver, a notification from the payment server indicating that the at least one recipient that the email response message was successfully received by the payment server and the email-based e-commerce transaction is successful (see fig. 3; col. 4, lines 33-41, which discloses that “FIG. 3 illustrates an example Web page that may be displayed to the recipient in response to selection of the hyperlink 30.  The Web page includes a message 40 indicating that the gift certificate amount has been successfully deposited into the recipient's account.”;  col. 7, lines 10-14, which discloses that “With further reference to FIG. 5, the gift certificate e-mail document is then closed and sent to the recipient (step 102).  In addition, an order confirmation e-mail is generated and sent to the purchaser (step 104)”). 	What Van Dusen does not explicitly use is the claim phrase “token” Van Dusen however discloses generating a gift certificate. A gift certificate is equivalent to a token. Accordingly it would have been obvious to one of ordinary skill in the art at the time of the invention was made to substitute the gift certificate of Van Dusen with the claimed token to arrive at the claimed invention.

As per claims 2 and 10, Van Dusen discloses the method, wherein the email message comprises multiple tokens (col. 4, lines 42-49).

As per claims 3 and 11, Van Dusen further discloses the method, wherein each of the multiple tokens is associated with a different offered product (col. 4, lines 42-49).

As per claims 4 and 12, Van Dusen further discloses the method, wherein each of the multiple tokens are associated with a different price (see fig. 1 and associated text).

As per claims 5 and 13, Van Dusen further discloses the method, further comprising generating, by the processor, a second token for use with an URL checkout, wherein the second token is associated with the same offered product (col. 4, lines 42-49).

As per claims 7 and 15, Van Dusen further discloses the method, further comprising transmitting a message to the payment server, indicating tokens that are in use (col. 5, lines 10-28).

Claims 6 and 14, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Dusen U.S. Patent No. 6,175,823 B1 as applied to claims 1 and 9 above, and further in view of Beckner et al (hereinafter “Beckner”) U.S. Patent Application Publication No. 2012/0330736 A1

As per claims 6 and 14, Van Dusen failed to explicitly disclose the method, further comprising posting the second token on a social media website. 
Beckner discloses the method, further comprising posting the second token on a social media website (0060). 
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Van Dusen and incorporate the method, further comprising posting the second token on a social media website in view of the teachings of Beckner in order to facilitate transaction. 

Claim 8, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Dusen U.S. Patent No. 6,175,823 B1 in view of Erez et al (hereinafter “Erez”) U.S. Patent Application Publication No. 2014/0207628 A1

As per claim 8, Van Dusen discloses a method for generating tokens for use in a web-based e-commerce transaction between third party vendor and a customer that is facilitated by a payment server, the method comprising:
generating, by a processor associated with the third party vendor, a token for use with an web checkout, wherein the token comprises a customer name, customer email address, a customer IP address, at least one browser identifier, and an offered product (see fig. 1; see claim 1, which discloses that “responding to an electronic submission of the gift certificate order form by a user by generating an e-mail document and transmitting the document to the recipient, the email document including a hyperlink which is selectable by the recipient to automatically redeem the gift certificate”);
generating, by the processor, an email message for at least one recipient, the email message including a mailto hyperlink including the token, wherein the mailto hyperlink generates an email response message addressed to the payment server including the token (col. 6, lines 43-56, which discloses that “If the recipient has an account, the automatic redemption hyperlink 30 and associated description 32 are generated and inserted within the e-mail document (step 100).  The hyperlink 30 includes the appropriate URL for automatically redeeming the gift certificate.  The URL may, for example, be in the format http://amazon.com/gc/redeem/&lt;claim code&gt;, and is preferably embedded within the document in the HTML "GET URL" format.”; see claim 1, which discloses that “responding to an electronic submission of the gift certificate order form by a user by generating an e-mail document and transmitting the document to the recipient, the email document including a hyperlink which is selectable by the recipient to automatically redeem the gift certificate”); and
receiving, by a receiver, a notification from the payment server indicating that the at least one recipient that the email response message was successfully received by the payment server (see fig. 3; col. 4, lines 33-41, which discloses that “FIG. 3 illustrates an example Web page that may be displayed to the recipient in response to selection of the hyperlink 30.  The Web page includes a message 40 indicating that the gift certificate amount has been successfully deposited into the recipient's account.”; col. 7, lines 10-14, which discloses that “With further reference to FIG. 5, the gift certificate e-mail document is then closed and sent to the recipient (step 102).  In addition, an order confirmation e-mail is generated and sent to the purchaser (step 104)”), 
wherein the payment server authenticates the transaction based at least in part on the customer IP address and the at least one browser identifier.
What Van Dusen does not explicitly teach is:
wherein the payment server authenticates the transaction based at least in part on the customer IP address and the at least one browser identifier
Erez discloses the method wherein the payment server authenticates the transaction based at least in part on the customer IP address and the at least one browser identifier (see claim 21, which discloses that “the method further comprising authenticating the gift transaction based on a geographical location by an internet protocol (IP) address received at the gift buyer interface”)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Van Dusen and incorporate the method wherein the payment server authenticates the transaction based at least in part on the customer IP address and the at least one browser identifier in view of the teachings of Erez in order to enhance security of the transaction. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        October 5, 2022